EXHIBIT 99.2 GENENTECH, INC. CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share amounts) (Unaudited) Three Months Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Revenues: Product sales $ 2,321 $ 1,941 $ 7,094 $ 5,395 Royalties 524 364 1,427 966 Contract revenue 63 79 234 208 Total operating revenues 2,908 2,384 8,755 6,569 Costs and expenses: Cost of sales (includes employee stock-based compensation expense: three months–2007–$16; 2006–$0; nine months–2007–$49; 2006–$0) 406 297 1,227 843 Research and development (includes employee stock-based compensation expense: three months–2007–$37; 2006–$35; nine months–2007–$114; 2006–$101) 615 454 1,828 1,218 Marketing, general and administrative (includes employee stock-based compensation expense: three months–2007–$44; 2006–$41; nine months–2007–$137; 2006–$124) 541 501 1,564 1,414 Collaboration profit sharing 276 250 805 735 In-process research and development(1) 77 - 77 - Gain on acquisition(1) (121 ) - (121 ) - Recurring charges related to redemption and acquisition 38 26 90 79 Special items: litigation-related 14 13 41 40 Total costs and expenses 1,846 1,541 5,511 4,329 Operating income 1,062 843 3,244 2,240 Other income (expense): Interest and other income, net(2) 84 74 233 249 Interest expense (18 ) (19 ) (53 ) (56 ) Total other income, net 66 55 180 193 Income before taxes 1,128 898 3,424 2,433 Income tax provision 443 330 1,286 914 Net income $ 685 $ 568 $ 2,138 $ 1,519 Earnings per share: Basic $ 0.65 $ 0.54 $ 2.03 $ 1.44 Diluted $ 0.64 $ 0.53 $ 2.00 $ 1.41 Weighted average shares used to compute earnings per share: Basic 1,053 1,053 1,053 1,053 Diluted 1,069 1,072 1,070 1,074 (1) Represents one-time items related to our acquisition of Tanox, Inc. in the third quarter of 2007. (2) “Interest and other income, net" includes interest income, net realized gains from the sale of certain biotechnology equity securities and write-downs for other-than-temporary impairments in the fair value of certain biotechnology equity securities.For further detail, refer to our web site at www.gene.com. GENENTECH, INC. SELECTED CONSOLIDATED FINANCIAL DATA (In millions) (Unaudited) September 30, December 31, 2007 2006 Selected consolidated balance sheet data: Cash, cash equivalents and short-term investments $ 2,920 $ 2,493 Accounts receivable – product sales, net 1,012 965 Accounts receivable – royalties, net 716 453 Accounts receivable – other, net 185 248 Inventories 1,425 1,178 Long-term marketable debt and equity securities 1,952 1,832 Property, plant and equipment, net 4,758 4,173 Goodwill 1,574 1,315 Other intangible assets 1,208 476 Other long-term assets 1,281 1,342 Total assets 17,444 14,842 Total current liabilities(1) 2,056 2,010 Long-term debt(2) 2,346 2,204 Total liabilities 5,812 5,364 Total stockholders’ equity 11,632 9,478 Nine Months Ended September 30, 2007 2006 Selected consolidated cash flow data: Capital expenditures(2) $ 692 $ 888 Total depreciation and amortization expense 345 298 (1) Certain reclassifications have been made at December 31, 2006 to conform to the September 30, 2007 presentation. (2) Capital expenditures exclude approximately $156 million at September 30, 2007 and $158 million at September 30, 2006 in capitalized costs related to our accounting for construction projects for which we are considered to be the owner during the construction period.We have recognized related amounts as a construction financing obligation in long-term debt.The balances in long-term debt related to the construction financing obligation are $350 million at September 30, 2007 and $216 million at December 31, 2006.
